 EPSTEIN HARRISMANUFACTURING CO.299APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT refuse to bargain with United Rubber, Cork, Linoleum andPlasticWorkers of America, AFL-CIO, by refusing or failing to furnish saidUnion insurance data, including costs, or by refusing or failing to furnishsaidUnion information concerning shop rules and regulations.WE WILL NOT discourage self-organization or concerted activities amongemployes for their mutual aid or protection as guaranteed in Section 7 ofthe Act, by threatening employees with reprisals because of such activities, bypromising employees rewards on condition that they abandon their member-ship in and activity on behalf of the United Rubber, Cork, Linoleum andPlasticWorkers of America, AFL-CIO, or any other labor organization, orby interrogating employees concerning such activities.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce employees in the exercise of their rights to engage in union or concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.WE WILL furnish to the Union named in this notice insurance data, includ-ing the costs thereof, and the shop rules and regulations affecting the workingconditions of our employees.STOWE-WOODWARD, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, and must of bealtered, defaced, or covered by any other material.EpsteinHarrisManufacturing Co.andInternational LadiesGarmentWorkers Union,AFL-CIO,Petitioner.CaseNo.10-RC-4151.March 18, 1959SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Board Decision and Direction of Election datedAugust 6, 1958,1 an election by secret ballot was conducted onAugust 21, 1958, under the direction and supervision of the RegionalDirector from the Tenth Region, among the employees in the appro-priate unit.After the election the Regional Director served uponthe parties a tally of ballots, which showed that eight ballots werecast, all of which were challenged.Three were challenged by thePetitioner and five by the Employer.Since the challenges were sufficient in number to affect the results,of the election, the Acting Regional Director pursuant to the Board'sRules and Regulations, investigated the challenged ballots, and onNovember 4, 1958, issued his report on challenged ballots. In hisreport the Acting Regional Director recommended that challengesto the ballots of certain individuals be sustained and the challengesIUnpublished.123 NLRB No. 39. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the ballots of other individuals be overruled and that their ballotsbe opened and counted.Thereafter the Petitioner filed timely ex-ceptions to the Acting Regional Director's report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].The Petitioner challenged the ballots of Arthur Meledandri, Jo-seph Rabich, and Cyril Dixon on the grounds that they were notpermanent replacements for striking employees.The Employerchallenged the ballots of Thommie Hime, Wilbur Arnold, EdwardCampbell, Leon Richardson, and William Young on the groundsthat they were striking employees who had been permanently re-placed, or whose jobs had been abolished.As there was no exception to the Regional Director's recommenda-tion to overrule the Employer's challenge to Hime's ballot, wehereby adopt the Regional Director's recommendation and overrulethe challenge.The Acting Regional Director's report shows that on May 12,1958, after the Employer refused to recognize the Petitioner, themarker grader, Himes, and the cutters Arnold, Campbell, Richard-son, and Young went out on strike. On May 16, 1958, the Petitionerfiled unfair labor practice charges, alleging that the Employer re-fused to bargain in violation of Section 8 (a) (1) and (5) of the Act,Case No. 10-CA-3356. The charges were dismissed by the RegionalDirector on May 27, 1958, and no appeal was made to the GeneralCounsel.On July 2, 1958, the Employer refused the striking em-ployees' request for reinstatement, advising them that they had beenpermanently replaced.On July 7, 1958, the Petitioner filed un-fair labor practice charges alleging the Employer's refusal to rein-state the employees was in violation of Section 8(a) (1) and (3) ofthe Act, Case No. 10-CA-3468.The Regional Director's dismissalof the charges on July 28, 1958, was sustained by the General Coun-sel on October 16, 1958. In these circumstances we presume that thestriking employees were denied reinstatment for nondiscriminatoryreasons.2Accordingly, as Arnold, Campbell, Richardson, and Youngwere no longer employees on the eligibility date, we adopt the ActingRegional Director's recommendation and sustain the challenges totheir ballots.The Regional Director's investigation revealed that after the strikebegan Meledandri and Rabich, experienced cutters, were recruitedfrom New York City and hired as permanent employees at the Em-ployer's Nashville plant; Dixon was transferred from the shipping'SeeDura Steel Products Conipany,111 NLRB 590,593.The Petitioner'smotion toremand is hereby denied. WATE, INC.301department to the cutting department on a permanent basis, andthe supervisors were instructed by the Employer to devote part oftheir time to the cutting operation.From the foregoing, we conclude that Meledandri, Rabich, andDixon are permanent replacements for the striking employees whowere employed on the eligibility date, and were eligible to participatein the election.3Accordingly, in agreement with the Regional Di-rector's recommendation we hereby overrule the challenges to theballots of Meledandri, Rabich, and Dixon.As we have overruled the challenges to four of the eight challengedballots and as the outcome of the election depends upon the con-sideration of those four ballots, we shall direct that they be openedand counted.[The Board directed that the Acting Regional Director for theTenth Region shall, within 10 days from the date of this Direction,open and count the ballots of Thommie Hime, Arthur Meledandri,Joseph Rabich, and Cyril Dixon, and serve upon the parties a sup-plemental tally of ballots.]8Although Rabich was in New York on leave of absence without pay, on the eligibilitydate,he returned to work onAugust 11,1958, was still employed on September 3, 1958,and was therefore eligible to participate in the election.WATE,Inc.andLocal No. 760, International Brotherhood ofElectricalWorkers,AFL-CIO,Petitioner.Case No. 10-RC-4067.March 19, 1959DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted on April 24, 1958, amongthe employees in the agreed appropriate unit, under the directionand supervision of the Regional Director for the Tenth Region.Upon the conclusion of the election, a tally of ballots was furnishedthe parties.The tally of ballots shows that 16 ballots were cast, ofwhich 6 were for the Petitioner and 10 were against the Petitioner.There were no void or challenged ballots.On April 28, 1958, the Petitioner filed timely objections to conductaffecting the election.In accord with the Board's Rules and Regu-lations, the Regional Director caused an investigation to be madeof the issues raised by the objections, and on August 13, 1958, heissued and served on the parties his report on objections.He recom-mended that the Board overrule allegations Nos. 1, 2, 4, 5, 6, 7, and 8123 NLRB No. 36.